Citation Nr: 0618713	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-30 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the veteran is eligible for Department of Veterans 
Affairs (VA) compensation benefits based on the character of 
his discharge from active service.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
February 1972, including combat service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, which denied the 
benefit sought on appeal.


FINDINGS OF FACT

1.  The veteran received an undesirable discharge under other 
than honorable conditions in February 1972 in order to avoid 
trial by courts martial for a period of absence without leave 
(AWOL) over 180 days.

2.  The veteran's discharge was upgraded to a general 
discharge under honorable conditions as part of the 
Department of Defense's special discharge review program 
effective April 5, 1977.

3.  The veteran's discharge has not been upgraded under 
uniform standards outside of the Department of Defense's 
special discharge review program effective April 5, 1977.


CONCLUSION OF LAW

Entitlement to VA compensation benefits based on the period 
of service from November 1968 to February 1972, is precluded 
due to the character of the veteran's discharge.  38 U.S.C.A. 
§ 101(2) (West 2002); 38 C.F.R. § 3.12(d) & (h) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)] are not 
applicable to this claim on appeal because the appeal turns 
on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) found in Manning that the VCAA can 
have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  Also see Smith v. Gober, 14  Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Consequently, the Board is not required to address the RO's 
efforts to comply with the VCAA with respect to the issue 
here on appeal.

The veteran contends that he is eligible for VA compensation 
benefits because his undesirable discharge was upgraded by 
the Department of the Navy to a general discharge under 
honorable conditions.  He asserts that he went AWOL after his 
combat tour in the Republic of Vietnam because of a mental 
condition that manifest itself at that time and was later 
diagnosed as post-traumatic stress disorder.  The veteran 
does not dispute that his original discharge was under 
conditions other than honorable, but simply asserts that he 
is unaware of his discharge being upgraded under programs put 
into place by the former President Jimmy Carter in 1977.

The evidence clearly shows that the veteran served in Vietnam 
and received a Purple Heart.  Unfortunately, he returned to 
the United States and went AWOL for a period of either 397 
days or 548 days but, in any event, well exceeding 180 days.  
Through counsel, a captain in the United States Navy, the 
veteran petitioned for an undesirable discharge for the good 
of the service in order to avoid trial by courts martial.  
The veteran signed acknowledgement of the petition and was 
given an undesirable discharge under other than honorable 
conditions in February 1972.  This discharge is deemed to be 
a dishonorable discharge.  See 38 C.F.R. § 3.12(d).  

In May 1977, the veteran's character of discharge was 
reviewed by the Department of the Navy under the Department 
of Defense's special discharge review program effective April 
5, 1977.  As a result of this review, the veteran was 
notified that his discharge had been upgraded to a general 
discharge under honorable conditions.  The veteran was 
advised that any benefits to which he may be entitled as a 
result of the upgrade of discharge will be handled by VA.

There has been no finding by a discharge review board that 
the veteran's discharge should be further upgraded.  Two DD 
Form 215's have been issued reflecting the reason for 
upgraded discharge and amending the date of discharge.  

VA compensation is not payable unless the period of service 
on which the claim is based was terminated by discharge or 
release other than dishonorable.  See 38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.12(a).  Unless a discharge review board 
established under 38 U.S.C.A. § 1553 determines on an 
individual case basis that the discharge would be upgraded 
under uniform standards meeting the requirements set forth in 
paragraph (g) of 38 C.F.R. § 3.12, an honorable or general 
discharge awarded under the Department of Defense's special 
discharge review program effective April 5, 1977, does not 
remove any bar to benefits imposed under 38 C.F.R. § 3.12.  
See 38 C.F.R. § 3.12(h) (emphasis added).

Given the evidence as outlined above, the Board finds that 
the veteran's initial dishonorable discharge is a complete 
bar to VA compensation benefits because the subsequent 
upgrade was specifically limited by Congress with the 
addition of 38 C.F.R. § 3.12(h) to the regulations.  The 
Board certainly appreciates the veteran's argument that but 
for a psychiatric disorder that began during service, he 
would not have been dishonorably discharged.  Unfortunately, 
the Department of the Navy, and not VA, would have to upgrade 
the veteran's discharge under uniform standards outside of 
those considered within the special discharge review program 
in place in 1977 in order for VA to step outside of the 
statutory bar to benefits and consider the veteran's mental 
state at the time of discharge.  Consequently, the Board 
finds that eligibility criteria for VA compensation benefits 
are not met and the appeal is denied.


ORDER

Eligibility for VA compensation benefits is denied based upon 
the character of the veteran's discharge for the period of 
service from November 1968 to February 1972.




____________________________________________
Glenn A. Wasik
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


